DETAILED ACTION

Response to Arguments
Applicant's arguments filed on 01/27/2021 have been fully considered but they are not persuasive. 

Applicant has argued as follows: Applicant submits that Cosoi teaches using a query histogram against a reference histogram, however, its mechanism for making the comparison is significantly different than what is claimed. 
Cosoi describes a "binning" procedure that reduces the fidelity of images processed by the system. Cosoi then computes a "histogram distance" between every bin of each histogram. Importantly, this distance is computed for every bin. 
In contrast, the claims recite determining overlapping colors for "a fraction of pixels in each of the total number of colors in the image data and the respective previously captured image." Cosoi simply fails to teach identifying a fraction of pixels and comparing them, as is claimed.
Response to Office ActionMoreover, Cosoi does not identify any colors whatsoever - rather it is solely concerned with computing differences between bins. This is not what is being claimed, as the claims are comparing a fraction of pixel colors, and not a difference between bins. Further, Cosoi computes this for every bin in a color space, which is not what is being claimed. 


While Cosoi does disclose binning, nothing in the claim or more importantly in the specification precludes the usage of binning. Histogram binning of an image takes ranges of neighboring colors in a color space such as RGB and counts the number of pixels of those colors for each bin. Since each color bin represents a range of neighboring colors therefore if two color bins are close in distance, then it can be argued that their colors overlap, i.e. there does not need to be a one to one correspondence between exact colors. Each color bin counts a fraction of the total number of pixels in the image, therefore histogram distances can be compared “for every” corresponding bin between the query and reference image.
Moreover, the specification ¶50 which is the source for this entire limitation simply states:  “In a simple case, two images can be compared for similarity by computing a histogram of the colors found in the image. The metric used for determining whether two images are similar is just a matter of comparing the fraction of pixels in each of (dozens) of different colors.” 
There does not appear to be any other discussion in the specification that adds any details for the recited limitation, but yet applicant has recited this long limitation that appears to have details that are not supported by the specification. 
For example nowhere in the specification does it state explicitly or implicitly, “identifying a number of overlapping colors.” Since it only states in specification ¶50 “comparing the fraction of pixels in each of (dozens) of different colors”, it is unclear where anything about identifying overlapping colors is mentioned. However Cosoi does in fact does identify the overlapping colors since each color bin that matches is identified while computing the distance by referring to them as (A, B, C) in Eq. 1 or Eq. 2, where (A, B, C) corresponds to for example (R, G, B).
Additionally nowhere in specification ¶50 does it state that comparing fractions of pixels cannot be done when neighboring colors are represented by color bins. In fact it is almost universal that histogram color matching is done using binning. This makes sense because RGB colors that are 8-bits or 256 colors means there are 256x256x256 colors = 16,777,216 colors. It does not appear to make much sense to be matching individual colors when there are so many colors and the different query and reference images likely have similar but not exactly the same colors.  
Since there are so few details recited in the specification, when specification ¶50 states “each of (dozens) of different colors” this could also be interpreted to be referring to the dozens of neighboring colors within each color bin. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22, 24-26, 28-30, 32-34, 36, 37, 39, and 40  are rejected under 35 U.S.C. 103 as being unpatentable over Neven et al. (US Pub. No. 2006/0240862 A1) in view of Jing et al. (US Pat. No. 8,315,423 B1) in view of Gokturk et al. (US Pub. No. 2006/0251339 A1) in view of Cosoi (US Pat. No. 7,751,620 B2) and in further view of Quack (US Pub. No. 2011/0123120 A1).
Regarding claim 21, Neven discloses, a method comprising: receiving image data representing an image captured by a mobile device, the image data including a location; (See Neven ¶37, “The user takes an image with his camera phone and sends it to the recognition server." Further see Neven ¶46, "Often one has access to other information in relation to the image itself. Such information can include ... location of the handset.")
selecting a set of previously captured images captured within a pre-defined radius of the location, each of the previously captured images including a location, (See Neven ¶46, “To facilitate the recognition it is important to cut down the number of object representations against which the incoming image has to be compared.  Often one has access to other information in relation to the image itself. Such information can include time, location of the handset,” Further see Neven ¶48, “Location information can also be used in obvious ways.  Staying with the hotel example one would arrange the search process such that only object representations of hotels are activated in the query of hotels that are close to the current location of the user.” Where the objects make use of  images that were previously captured, see Neven ¶44, “The other way is to keep the images that users submit for query and upon recognition feed them into the engine that updates the object representations.”)

Neven discloses comparing an input image to object representations but he fails to clearly disclose that the object representations are comprised of images.
However Jing discloses, a set of object representations that comprise a set of captured images (See Jing 19:19-21, “Each engine may compare the received image of an object with one or more stored representations of objects.  The stored representations of objects may comprise images, for example.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the object representation comprising images as suggested by Jing to Neven’s object representation that is matched against an input image using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately match images based on multiple images that represent the same object.

Neven and Jing disclose selecting a set of images based on a close distance but he fails to disclose that the images can be matched for distance based on a predefined radius.
However Gokturk discloses, selecting previously captured images captured within a pre-defined radius of the location (See Gokturk ¶220-221, “Two pictures (i, and j) are declared to be in the same event, if: |t1-t2|<Threshold1 (criteria 1); |l1-l2| < Threshold2 (criteria 2). In other words, if the photographs were taken at a time close to each other, and at locations close to each other, they are linked to be in the same cluster.”)


Neven, Jing, and Gokturk disclose matching the query image to the images in the set using matching features see Neven ¶75, but they fail to disclose using histograms as the features.
However Cosoi discloses, each of the previously captured images including a pre-computed image histogram; (See Cosoi 5:31-36, “Histogram generator 70 processes each image from the reference image database 200 and produces a corresponding image histogram.  Histograms corresponding to images in the reference image database are stored in reference histogram database 210.”)
calculating a first image histogram associated with the image data; (See Cosoi 6:16-26, “Color binning module 78 (FIG. 5) generates a histogram of the analyzed image 66 in a given color space, taking the histogram parameters 122 as additional input.  FIG. 7-A shows an illustrative representation of a query or reference histogram 100 according to some embodiments of the present invention.”)
calculating a similarity metric for each previously captured image by identifying a number of overlapping colors included in both the first image histogram and the pre- 
of eqs.  [1] and/or [2] may be replaced with a sum of contributing colors normalized by a total number of matching colors, rather than a total number of pixels.  For example, if there are 100 defined colors and histogram distances (or similarities) are measured on a scale of 1-1000, then every color match (determined for example as described above with reference to eq.  [1]) may be used to increment the histogram distance/similarity by 10 (the fractional contribution of the matching color to the set of available colors), rather than by a normalized pixel count.” Where the number of matching color is equivalent to the number of overlapping colors. Also the similarity metric can be either Eq. 1 or Eq. 2.
Further see Cosoi 7:11-15, “The employed pixel count may be an absolute pixel count (e.g. an absolute number of pixels in the bin), or a relative pixel count (e.g. a number of pixels in the bin as a fraction of the total number of pixels in the image).” In other words, each bin contains a fraction of the pixels in the image.
identifying a matching image from the previously captured images, the matching image having a calculated similarity metric exceeding a predetermined threshold; (See Cosoi 10:1-6, “identification module 90 may compare the histogram distances 84 returned by the histogram distance calculator 80, which represent the degree of similarity between the current image 66 and a set of images from the reference image database 200 to a pre-set threshold T.”)


Neven, Jing, Gokturk, and Cosoi disclose matching images based on location and histograms, but they fail to disclose obtaining search terms using contextual data.
However Quack discloses, each of the previously captured images including contextual information (See Quack ¶35, “In step S6, the clustering module 14 stores the clusters of images in the pictorial reference database 10.” Further see Quack ¶37, “In step S8, after the clusters have been classified into objects and events, the labeling module 17 determines and assigns to the clusters more descriptive (textual) labels.” The images that are clustered are also a result of an image query as disclosed by Quack in ¶42, “The information request includes a digital (query) image for which annotation and/or tourist information is requested.  The information server 20 uses a recognition module for matching the received digital (query) image to one or more images of one of the clusters stored in the reference database 10.”)
and determining search terms associated with the image data based on the contextual information associated with the matching image. (See Quack ¶39, “The frequent item sets mined in the previous step are used to form and submit a query to a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the contextual information associated with matched images, which is then used for search terms as suggested by Quack to Neven, Jing, Gokturk, and Cosoi’s matched images using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately obtain more information about the query image.

Regarding claim 22, Neven, Jing, Gokturk, Cosoi, and Quack disclose, the method of claim 21, the calculating aft a first image histogram associated with the image data further comprising calculating a number of pixels associated with at least one color value appearing in the image data. (See Cosoi 6:16-26, “Color binning module 78 (FIG. 5) generates a histogram of the analyzed image 66 in a given color space, taking the histogram parameters 122 as additional input.  FIG. 7-A shows an illustrative representation of a query or reference histogram 100 according to some embodiments of the present invention.  Histogram 100 is a representation of the frequency distribution of the various colors in image 66.  In some embodiments, generating histogram 100 involves partitioning color space 300 into a set of individual bins 102, and counting how many pixels of image 66 have intensity values that fall within the range of each bin.”)

Regarding 24, Neven, Jing, Gokturk, Cosoi, and Quack disclose, the method of claim 21, the calculating a first image histogram associated with the image data further 

Regarding 25, Neven, Jing, Gokturk, Cosoi, and Quack disclose, the method of claim 24, the identifying a number of salient points in the image data further comprising identifying a color, local texture, and orientation of the salient points. (See Gokturk(2) ¶154, “In step 1030, descriptors are computed around these key points or regions.  These descriptors attempt to capture the shape, color or texture around the key points or regions in a high dimensional feature vector.  For example, histograms for color channels can be used as color descriptors, three-dimensional spatial-orientation histograms of image gradients as shape descriptors, and Gabor filters as texture descriptors.”)

Regarding 26, Neven, Jing, Gokturk, Cosoi,  and Quack disclose, the method of claim 24, the calculating a similarity metric for each previously captured image further comprising comparing a number and orientation of a set of salient points in the first image histogram to a number and orientation of a set of salient points in each of the pre-computed image histograms. (See Gokturk(2) ¶158, “As an alternative or addition, a 

Regarding 28, Neven, Jing, Gokturk, Cosoi,  and Quack disclose, the method of claim 21 but they fail to disclose using subset of the image.
However Gokturk(2) discloses, wherein calculating a first image histogram associated with the image data comprises calculating the first image histogram for a subset of the image data. (See Gokturk(2) ¶149, “As mentioned, the feature extraction module such as described with an embodiment of FIG. 7-9 may be configured to extract local features.  Among other benefits, the use of local features provides the user with the ability to fine tune or limit a visual or image search by specifying sub-regions of a given region for use as the basis of a search query.”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the sub-regions for image matching using histograms as suggested by Gokturk(2) to Neven, Jing, Gokturk, Cosoi,  and Quack’s image matching using known engineering techniques, with a reasonable expectation of success. The motivation for doing so in in order to only match the relevant portion of the image.

Regarding 29, Neven, Jing, Gokturk, Cosoi, and Quack disclose, a non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a processor associated with a computing device, performs a method comprising: (See Neven ¶213-214, “An exemplary storage medium is coupled to the processor, such that the processor can read information from, and write information to, the storage medium. … processor to control the operation of the client and a memory for storing data and programs related to the operation of the client.”)
receiving image data representing an image captured by a mobile device, the image data including a location; calculating a first image histogram associated with the image data; selecting a set of previously captured images captured within a pre-defined radius of the location, each of the previously captured images including a location, contextual information and a pre-computed image histogram; calculating a similarity metric for each previously captured image by identifying a number of overlapping colors included in both the first image histogram and the pre- computed image histogram of a respective previously captured image, the number of overlapping colors corresponding to a fraction of pixels in each of the total number of colors in the image data and in the respective previously captured image; identifying a matching image from the previously captured images, the matching image having a calculated similarity metric exceeding a predetermined threshold; and determining search terms associated with the image data based on the contextual information associated with the matching image. (See the rejection of claim 21 as it is equally applicable for claim 29 as well.)

Regarding 30, Neven, Jing, Gokturk, Cosoi, and Quack disclose, the non-transitory computer-readable storage medium of claim 29, the calculating an image histogram associated with the image data further comprising calculating a number of pixels associated with at least one color value appearing in the image data. (See the rejection of claim 22 as it is equally applicable for claim 30 as well.)

Regarding 32, Neven, Jing, Gokturk, Cosoi, and Quack disclose, the non-transitory computer-readable storage medium of claim 29, the calculating an image histogram associated with the image data further comprising identifying a number of salient points in the image data. (See the rejection of claim 24 as it is equally applicable for claim 32 as well.)

Regarding 33, Neven, Jing, Gokturk, Cosoi, and Quack disclose, the non-transitory computer-readable storage medium of claim 32, the identifying a number of salient points in the image data further comprising identifying a color, local texture, and orientation of the salient points. (See the rejection of claim 25 as it is equally applicable for claim 33 as well.)
 
Regarding 34, Neven, Jing, Gokturk, Cosoi, and Quack disclose, the non-transitory computer-readable storage medium of claim 32, the calculating a similarity metric for each previously captured image further comprising comparing a number and orientation of a set of salient points in the first image histogram to a number and 

Regarding 36, Neven, Jing, Gokturk, Cosoi, and Quack disclose, the non-transitory computer-readable storage medium of claim 29, the calculating a first image histogram associated with the image data further comprising calculating the first image histogram for a subset of the image data. (See the rejection of claim 28 as it is equally applicable for claim 36 as well.)

Regarding 37, Neven, Jing, Gokturk, Cosoi, and Quack disclose, a computing device comprising: a processor; a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising: 5Atty. Dkt. No. 085804-603011/US/CON3Appl. Ser. No. 15/597,621Response to Non-Final Office Action dated 30 August 2017logic executed by the processor for receiving, via the computing device, image data representing an image captured by a mobile device, the image data including a location; logic executed by the processor for calculating, via the computing device, a first image histogram associated with the image data; logic executed by the processor for selecting a set of previously captured images captured within a pre-defined radius of the location each of the previously captured images including a location, contextual information and a pre-computed image histogram; logic executed by the processor for calculating a similarity metric for each previously captured image by identifying a number of overlapping colors included in both the first image histogram and the pre-computed image histogram of a respective previously captured image, the number of overlapping colors corresponding to a fraction of pixels in each of the total number of colors in the image 

Regarding 39, Neven, Jing, Gokturk, Cosoi, and Quack disclose, the computing device of claim 37, the logic for calculating a first image histogram associated with the image data further comprising logic for identifying a number of salient points in the image data and the logic for calculating a similarity metric for each previously captured image further comprising logic for comparing a number and orientation of a set of salient points in the first image histogram to a number and orientation of a set of salient points in each of the pre-computed image histograms. (See the rejection of claim 26 as it is equally applicable for claim 39 as well.)

Regarding 40, Neven, Jing, Gokturk, Cosoi, and Quack disclose, the computing device of claim 37, the logic for calculating an image histogram associated with the image data further comprising logic for calculating the image histogram for a subset of the image data. (See the rejection of claim 28 as it is equally applicable for claim 40 as well.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is (571)270-1417.  The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662